 



NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT DATED AS OF SEPTEMBER 30,
1996

     THIS NINTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (the “Ninth
Amendment”) effective as of the 1st day of October, 2001, by and among MAXCO,
INC., a Michigan Corporation (“Borrower”) and COMERICA BANK, a Michigan banking
corporation (“Bank”).

WITNESSETH

     WHEREAS, Borrower and Bank entered into a certain Amended and Restated Loan
Agreement dated September 30, 1996, as amended by First Amendment thereto dated
as of August 1, 1997, as further amended by Second Amendment thereto dated as of
June 24, 1998, as further amended by Third Amendment thereto dated as of
September 24, 1998, as further amended by Fourth Amendment thereto dated as of
June 22, 1999, as further amended by Fifth Amendment thereto dated as of
September 1, 1999, as further amended by Sixth Amendment thereto dated as of
July 12, 2000, as further amended by Seventh Amendment dated as of January 11,
2001, and as further amended by Eighth Amendment dated as of March 19, 2001 (the
“Agreement”); and

     WHEREAS, Borrower and Bank now desire to amend the Agreement for the
purpose of modifying certain financial and other covenants.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Borrower and the Bank hereby agree as follows:

     1.     In Sub-Section 1.1 of Section 1 of the Agreement, the following
definitions are hereby deleted in their entirety and replaced by the following:



       “Consolidated Funded Debt” shall mean, as of any applicable date of
determination, that portion of consolidated Debt which consists of
(a) indebtedness for borrowed money, including indebtedness for borrowed money
which is evidenced by notes, bonds, debentures or other similar instruments or
(b) obligations under installment sales contracts or capital leases, less Liquid
Assets of Borrower and/or the Guarantors and Atmosphere Annealing, Inc. as of
the applicable date.



       “Guarantors” shall mean Ersco Corporation and Pak-Sak Industries, Inc.



       “Pledge Agreements” shall mean pledge agreements in such form as shall be
required by the Bank pursuant to this Agreement, which the Borrower and the
Guarantors have previously or in the future will pledge, to the Bank, the
Securities or the Promissory Notes.



       “Securities” shall mean (i) all of the issued and outstanding capital
stock of the Subsidiaries and (ii) all of the shares of capital stock or other
ownership interest owned by the Borrower or any Subsidiary in an Investment
Entity, including but not limited to Atmosphere Annealing, Inc.

-1-



--------------------------------------------------------------------------------



 





       “Security Interests” shall mean first priority liens in the Collateral as
contemplated by the Collateral Documents.



       “Subsidiary(ies)” shall mean the Guarantor(s) and any other corporation
of which more than fifty percent (50%) of the outstanding voting securities
shall, as of any applicable date of determination, be owned directly, or
indirectly through one or more intermediaries, by the Borrower.



       “Termination Date” shall mean, as to the Revolving Credit Loan, August 1,
2003 (or such earlier date on which the Borrower shall permanently terminate the
Bank’s commitment under Section 2.8.1 of this Agreement).

     2.     In Sub-section 1.1 of Section 1, the following definitions are
added:



       “Effective Tangible Net Worth” shall mean as of the date of any
determination, the sum of: (a) the excess of: (i) the book value of the assets
(other than patents, patent rights, trademarks, trade names, franchises,
copyrights, licenses, goodwill, and similar intangible assets) of a person,
after appropriate deductions (including, without limitation, reserves for
doubtful receivables, obsolescence, depreciation and amortization), all as
determined in accordance with GAAP, over (ii) all Debt of such person
(determined on a consolidated basis), plus (b) the principal amount of
Subordinated Debt.



       “Promissory Notes” shall mean all promissory notes representing
indebtedness due Borrower from either Atmosphere Annealing, Inc. or L/M
Associates, L.L.C.



       “Subordinated Debt” shall mean all indebtedness of Borrower or any
Subsidiaries which has been subordinated to the indebtedness of the Bank
pursuant to a Subordination Agreement.



       “Waiver Fees” shall mean the sum of five thousand ($5,000) dollars for
each of the five (5) Borrower covenant violations a total of twenty five
thousand ($25,000) dollars, which Waiver Fees are to be paid contemporaneously
with the execution of this Ninth Amendment. The five (5) Borrower covenant
violations referred to herein are (i) a violation of the Consolidated Funded
Debt to EBITDA ratio under Sub-Section 6.6 of Section 6 of the Agreement as of
March 31, 2001, and again as of June 30, 2001; (ii) a violation of the Debt to
Tangible Net Worth ratio under Sub-Section 6.12 of Section 6 of the Agreement as
of March 31, 2001, and again as of June 30, 2001; and (iii) a violation of the
Guarantee Obligations under Sub-Section 7.7 of Section 7 of the Agreement
through the date immediately prior to the date of this Agreement.

     3.     Sub-Section 2.4(a) of Section 2 of the Agreement is hereby deleted
in its entirety and replaced with the following:



       2.4 Interest. (a) The Revolving Credit Note shall bear interest on the
outstanding principal balance from time to time outstanding at a per annum rate
equal to Prime Rate plus two (2) percent (2.00%). Effect shall be given to any
change in the interest rate as a result of any change in the Prime Rate on the
date of any such change in the Prime Rate.

-2-



--------------------------------------------------------------------------------



 





       Interest shall be payable in accordance with the terms of the Revolving
Credit Note, as amended.

     4.     Sub-Section 5.5 of Section 5 of the Agreement is hereby deleted in
its entirety and replaced by the following:



       5.5 Subsidiaries. The Guarantors are wholly owned Subsidiaries of the
Borrower. The Borrower also owns approximately: (i) 25% of Integral Vision,
Inc., formerly known as Medar, Inc., (ii) 100% of the capital stock of
Atmosphere Annealing, Inc., (iii) 50% of the membership interests of Robinson
Oil Co., L.L.C., (iv) 50% of the membership interests in L/M Associates, L.L.C.,
(v) 33% of the capital stock of Blasen Brogan Asset Management Company,
(vi) 1.25% of the capital stock of Provant, Inc., (vii) 50% of the capital stock
of Foresight Solutions, Inc. (viii) 50% of the capital stock of LandEquities
Corporation, (ix) 50% of the capital stock of Nilson Builders and Associates,
Inc., (x) 12.5% direct (37.5 indirect) interests in Phoenix Financial Group,
LTD, and its subsidiary, Cambridge Group Investments, LTD (dba Bondpage.com),
(xi) 50% of the capital stock of Mid-State Industrial Services, Inc., (xii) 6%
of the capital stock of MYEOEM.COM, (xiii) 16% of a limited partnership interest
in Vertical VC, (xiv) 100% of the capital stock of Parcco, Inc. f/ka Akemi,
Inc., (xv) 25% of the membership interests of Meridian Crossing Associates,
L.L.C., and (xvi) 25% of the membership interests of Woodlake Office Associates
VI, L.L.C.. In addition, as L/M Associates, L.L.C. has approximately 62% of the
membership interests of L/M Associates II, L.L.C., therefore, in effect, 31% of
L/M Associates, L.L.C.’s membership interest in L/M Associates II, L.L.C. is
owned by Borrower.

     5.     Schedule 5.12 referenced in Sub-Section 5.12 of Section 5 of the
Agreement is replaced in its entirety by the new Schedule 5.12 which is attached
hereto and is by this reference made a part hereof.

     6.     Sub-Section 5.17 of Section 5 is hereby deleted in its entirety and
replaced by the following:



       5.17 Shares and Shareholders. The Borrower’s entire authorized capital
stock consists of 10,000,000 shares of common stock, $1.00 par value, and
100,000 shares of Preferred Stock, of which 14,784 shares of Series Three
Preferred Stock are issued and outstanding; of which 46,414 shares of
Series Four Preferred Stock are issued and outstanding; and of which 6,648
shares of Series Five Preferred Stock are issued and outstanding. The
Guarantors’ entire outstanding capital stock is owned both beneficially and of
record by the Borrower, and the Guarantors’ authorized and outstanding capital
stock consists of the following:

                          Guarantor:   Authorized Capital Stock:     Par Value:
    Outstanding Capital Stock:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

                         
Ersco Corporation
    60,000       N/A       1,000  
Pak-Sak Industries, Inc.
    5,000     $ 10.00       3,768  



       The Borrower owns 2,240,605 shares of the outstanding capital stock of
Integral Vision, Inc., formerly known as Medar, Inc., which constitutes
approximately 25% of the

-3-



--------------------------------------------------------------------------------



 





  aggregate capital stock of Integral Vision, Inc., and those interests
disclosed in Section 5.5.

     7.     In Sub-Section 6.1.2 of Section 6 of the Agreement, the phrase “not
later than fifteen (15) days after the close of each month of each fiscal year”
in the first sentence is hereby deleted in its entirety and replaced with the
following phrase: “not later than the end of the month following the close of
each month of each fiscal year.”

     8.     Sub-Section 6.1.3 of Section 6 of the Agreement is hereby deleted in
its entirety and replaced with the following:



       6.1.3. Status Certificate. Together with each delivery of the annual
financial statements required by Sub-Section 6.1.1 of Section 6 of this
Agreement, and by the end of the month following the other three (3) of
Borrower’s reporting quarters, furnish to the Bank a certificate of its chief
executive or financial officer stating that no Event of Default or Default has
occurred, or if any such Event of Default or Default exists, stating the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto.

     9.     Sub-Section 6.1.4 of Section 6 of the Agreement is hereby deleted in
its entirety and replaced with the following:



       6.1.4 Accounts Receivable Reporting. Except as to Borrower’s Subsidiary,
Atmosphere Annealing, Inc., furnish to the Bank (a) by the 25th of each month
(as of the end of the prior month) (i) a report in such form as the Bank shall
from time to time require as to the Accounts of Borrower and the Subsidiaries;
(ii) an aging of the Accounts of Borrower and the Subsidiaries in a form
satisfactory to the Bank and (iii) a report in such form as the Bank shall from
time to time require as to the Inventory of the Borrower and the Subsidiaries
and (b) by the 30th day of each calendar quarter (as of the end of the prior
quarter) an aging of the Accounts of Borrower and the Subsidiaries in a form
satisfactory to the Bank.

     10.     Sub-Section 6.6 of Section 6 of the Agreement is hereby deleted in
its entirety and replaced by the following:



       6.6 Maintain Consolidated Funded Debt to EBITDA. On a consolidated basis,
maintain the ratio of Consolidated Funded Debt to earnings before interest,
taxes, depreciation and amortization (determined on a rolling four quarters
basis) (“EBITDA”) of not more than 10.10 to 1.0; provided that the reporting
quarter ending March 31, 2002 and thereafter, said ratio shall not be more than
4.50 to 1.0. Provided however, notwithstanding anything to the contrary, whether
the Borrower has maintained the ratio of Consolidated Funded Debt to EBITDA, and
any corresponding Borrower violation or Special Covenant Violation Fee relative
to this Section 6.6, shall not be determined, until after, and based upon, the
end of each of Borrower’s reporting quarters, beginning with the end of
reporting quarter ending March 31, 2002.

     11.     Subsection 6.11 of Section 6 is hereby deleted in its entirety and
replaced with the following:

-4-



--------------------------------------------------------------------------------



 





       6.11 Intentionally Omitted.

     12.     Sub-Section 6.12 of Section 6 of the Agreement is hereby deleted in
its entirety and replaced by the following:



       6.12 Maintain Debt to Effective Tangible Net Worth. On a consolidated and
proforma (including acquisitions) basis, maintain the ratio of Debt to Effective
Tangible Net Worth of not more than 3.50 to 1.0; provided that for the reporting
quarter ending March 31, 2002 and thereafter, said ratio shall not be more than
2.60 to 1.0. Provided however, notwithstanding anything to the contrary, whether
the Borrower has maintained the ratio of Debt to Effective Tangible Net Worth
and any corresponding Borrower violation or Special Covenant Violation Fee
relative to this Section 6.12, shall not be determined, until after, and based
upon, the end of each of Borrower’s reporting quarters, beginning with the end
of reporting quarter ending March 31, 2002.

     13.     There is hereby added a new Sub-Section 6.14 to Section 6 of the
Agreement which shall read as follows:



       6.14 Additional Waivers. Effective upon the payment of the Waiver Fees,
in accordance with the provisions of Section 9.3 of the Agreement, the Bank
hereby specifically waives (i) the affirmative covenant set forth in Section 6.6
of the Agreement only to the extent of Borrower’s failure to comply with the
Consolidated Funded Debt to EBITDA ratio as of June 30, 2001 and all prior
times, and (ii) the affirmative covenant set forth in Section 6.12 of the
Agreement only to the extent of Borrower’s failure to comply with the Debt to
Tangible Net Worth ratio as of June 30, 2001 and all prior times, and (iii) the
affirmative covenant set forth in Sub-Section 7.7 of Section 7 of the Agreement,
only to the extent of Borrower’s failure to comply with the Guarantee
Obligations through the date immediately prior to the date of this Agreement.
Notwithstanding the waivers set forth herein, Borrower must, as of all other
applicable times of determination under the Agreement, comply with each of terms
and conditions of the Agreement, including but not limited to the affirmative
covenants of Section 6, as amended, of the Agreement. As set forth in
Section 9.3 of the Agreement these waivers are expressly limited to the extent
specified and shall not operate as a waiver of any other provision of the
Agreement or any Default or Event of Default hereunder.

     14.     Notwithstanding any provision contained in the Agreement, as
amended, to the contrary, it is specifically agreed that, in addition to the
other obligations of Borrower under the Agreement and the Notes, Borrower shall
pay to Bank a covenant violation fee (“Special Covenant Violation Fee”) in the
amount of Twenty Five Thousand ($25,000.00) Dollars for each and every Borrower
violation occurring under Section 6.6 or Section 6.12 of this Agreement, as
amended, subsequent to the date of this Ninth Amendment (“Special Covenant
Violation”). Provided however, the Special Covenant Violation Fee shall only be
applicable once, for each such corresponding Special Covenant Violation that
occurs at any time during the applicable Borrower reporting quarter. Each
Special Covenant Violation Fee shall be due and payable within five (5) business
days of Borrower’s receipt of written notice from Bank that a Special Covenant
Violation has occurred. Borrower’s failure to timely pay a Special Covenant
Violation Fee, shall be deemed an Event of Default under the Agreement, as
amended. Further, it is expressly understood and agreed by Borrower, that the
occurrence of a Special Covenant

-5-



--------------------------------------------------------------------------------



 



Violation and the payment of a Special Covenant Violation Fee does not, in any
way (i) constitute a waiver by Bank of the corresponding Special Covenant
Violation, nor (ii) obligate the Bank to grant or consider granting a waiver of
that Special Covenant Violation.

     15.     Sub-Section 7.6 of Section 7 is hereby deleted in its entirety and
is replaced by the following:



       7.6 Extension of Credit. Make any loans, advances or extensions of credit
to any Person, except for (i) sales on open account and otherwise in the
ordinary course of business (ii) advances to any of the existing wholly-owned
Subsidiaries (excluding Atmosphere Annealing, Inc.) of Borrower for working
capital, and (iii) advances to Atmosphere Annealing, Inc. for payment of certain
employee and other insurance coverage and payroll and other taxes as made in the
ordinary course of business, which amounts are also repaid to Borrower in the
ordinary course of business, all in accordance with existing inter-company
practices and procedures.

     16.     Sub-Section 7.7 of Section 7 is hereby deleted in its entirety and
is replaced by the following:



       7.7 Guarantee Obligations. Guarantee or otherwise, directly or
indirectly, in any way be or become responsible for obligations of any other
Person, whether by agreement to purchase the indebtedness of any other Person,
agreement for the furnishing of funds to any other Person through the furnishing
of goods, supplies or services, by way of stock purchase, capital contribution,
advance or loan, for the purpose of paying or discharging (or causing the
payment or discharge of) the indebtedness of any other Person, or otherwise,
except for (i) the endorsement of negotiable instruments by the Borrower or the
Subsidiaries in the ordinary course of business for deposit or collection,
(ii) the guaranty by the Borrower of any and all obligations of any Subsidiary
wholly-owned by Borrower, (iii) the guaranties by the Borrower listed on
Schedule 5.12 of this Agreement; provided that the aggregate dollar amount of
all guarantees expressly permitted by (ii) and (iii) of this Sub-Section 7.7
shall not, at any time, exceed $60 Million; provided further that
notwithstanding the foregoing, the aggregate dollar amount of all guarantees
expressly permitted by (ii) and (iii) of this Sub-Section 7.7. shall not exceed
$45 Million at any time beginning January 1, 2002 and thereafter.

     17.     Sub-Section 7.8 of Section 7 is hereby deleted in its entirety and
replaced with the following:



       7.8 Subordinate Indebtedness. Other than the debt due Borrower from
Atmosphere Annealing, Inc., and from Wright Plastic Products, Inc., which debts
have been subordinated to National City Bank and National City Commercial
Finance, Inc., respectively, subordinate any indebtedness due it from any Person
to indebtedness of other creditors of such Person.

     18.     Sub-Section 7.10 of Section of the Agreement is hereby deleted in
its entirety and replaced with the following:

-6-



--------------------------------------------------------------------------------



 





       7.10 Acquire Securities. Purchase or hold beneficially any stock or other
securities of, or make any investment or acquire any interest whatsoever in, any
other Person, except for the common stock of or ownership interests in the
Guarantors and Atmosphere Annealing, Inc., Integral Vision, Inc., Provant, Inc.,
Robinson Oil Co., L.L.C., L/M Associates, L.L.C, L/M Associates, II, L.L.C,
Blasen Brogan Asset Management Company, Foresight Solutions, Inc., LandEquities
Corporation, Nilson Builders and Associates, Inc., Mid-State Industrial
Services, Inc., Phoenix Financial Group and its subsidiary, Cambridge Group
Investments, LTD (dba Bondage.com), MYEOEM.COM, Parcco, Inc. f/ka Akemi, Inc.,
Meridian Crossing Associates, L.L.C., Woodlake Office Associates VI, L.L.C. and
Vertical VC, in each case limited to the interest owned by the Borrower on the
date of this Ninth Amendment to the Agreement, and except for certificates of
deposit with maturities of one year or less of United States commercial banks
with capital, surplus and undivided profits in excess of $100,000,000, direct
obligations of the United States Government maturing within one year from the
date of acquisition thereof, and high grade commercial paper and high grade
fixed-income securities (e.g., corporate bonds).

     19.     Notwithstanding any provision contained in the Agreement, as
amended, to the contrary, it is specifically agreed that, in addition to the
other obligations of Borrower under the Agreement and the Notes, Borrower shall:



       (a) Undertake and complete the timely sale of those assets and
investments listed upon the attached Schedule of Asset Sales/Cash Generation
Efforts (“Schedule of Sales”), in accordance with the sale parameters (including
range of sale price, approximate dates of sales and percentage of proceeds to be
paid to the Bank) set forth in the Schedule of Sales, all of which are by this
reference incorporated herein. The Schedule of Sales may be modified only by
written agreement of the Bank, which agreement to modify may be withheld in the
Bank’s sole discretion.



       (b) On or before December 31, 2001, cause Borrower’s 50% ownership
interest in Mid State Industrial Services, Inc. (“Mid State”) to be sold to Max
Coon for a purchase price of not less than one million seven hundred fifty
thousand ($1,750,000) dollars (“Mid State Sale”) and in connection with the
closing of the Mid State Sale, require Mid State to repay, in full
(approximately $518,000), all of the outstanding indebtedness due Borrower from
Mid State (“Mid State Debt Repayment”).



       (c) On or before December 31, 2001, pay to the Bank, to be applied
against the Indebtedness due the Bank, not less than one million two hundred
forty thousand ($1,240,000) dollars from the proceeds of the Mid State Sale, the
Mid State Debt Repayment and Borrower’s anticipated federal tax refund; provided
that in connection with the Mid State Sale and Mid State Debt Repayment
transactions, the Bank agrees to release, approximately one million ($1,000,000)
dollars of subordinated indebtedness due Max Coon from Borrower (“Coon
Subordinated Debt”), for the sole purpose of permitting the Coon Subordinated
Debt to be applied toward the purchase price of the Mid State Sale.



       (d) Pay to the Bank, the greater of (i) fifty (50%) percent of the
proceeds collected from the L/M Associates, L.L.C. and Wright Plastics, Inc.
indebtedness due

-7-



--------------------------------------------------------------------------------



 





  Borrower, within five (5) business days of receipt by Borrower, or (ii) one
million five hundred thirty five thousand ($1,535,000) dollars on or before
March 31, 2002.



       (e) Pay to the Bank, the greater of (i) fifty (50%) percent of the
proceeds collected from the Pak-Sak Industries, Inc. and Provant, Inc. earn outs
due Borrower, within five (5) business days of receipt by Borrower, or (ii) two
million four hundred thousand ($2,400,000) dollars on or before June 30, 2002.

     20.     Except as specifically modified hereby, the terms and conditions of
the Agreement and the Notes, as the same may be amended from time to time,
remain in full force and effect and the undersigned hereby ratify and agrees to
be bound by the terms of the Agreement as hereby amended.

     21.     Except as otherwise provided by this Ninth Amendment, neither the
extension of this Ninth Amendment by the Bank, nor any other act or omission by
the Bank in connection herewith, shall be deemed an express or implied waiver by
the Bank of any default under the Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

-8-



--------------------------------------------------------------------------------



 



     The Borrower and the Bank have caused this Ninth Amendment to be executed
by their duly authorized officers as of the day and year first written above.

        MAXCO, INC     By: /S/ VINCENT SHUNSKY


--------------------------------------------------------------------------------

Vincent Shunsky
Its: Vice President     COMERICA BANK     By: /S/ DAVID G. GRANTHAM


--------------------------------------------------------------------------------

Its: Vice President

     The Undersigned Guarantors hereby acknowledge and consent to the above
Ninth Amendment.

          Ersco Corporation   Pak-Sak Industries, Inc.     By: /S/ VINCENT
SHUNSKY


--------------------------------------------------------------------------------

Vincent Shunsky
Its: Treasurer   By: /S/ VINCENT SHUNSKY


--------------------------------------------------------------------------------

Vincent Shunsky
Its: Treasurer

-9-